                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:15CR313

        v.
                                                                   ORDER
CHRISTOPHER BASKIN,

                      Defendant.


       This matter is before the Court on defendant Christopher Baskin’s (“Baskin”) pro
se Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Section
3582(c)(1)(A)(i) authorizes Baskin to move the Court to “reduce [his] term of
imprisonment” for “extraordinary and compelling reasons” thirty days after the warden of
the facility where he is incarcerated receives a request to file such a motion on his behalf.
Having reviewed Baskin’s motion, the Court finds Baskin has potentially raised a colorable
claim under § 3582(c)(1)(A)(i).      The Court further finds that appointing counsel to
represent Baskin will help the Court determine whether Baskin is entitled to a sentence
reduction. Therefore,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Baskin for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.
       2.     In the event the Federal Public Defender should decline this appointment
              because of a conflict of interest or on the basis of the Amended Criminal
              Justice Act Plan, the Federal Public Defender shall provide the Court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in accordance
              with the Amended Criminal Justice Act Plan for this district.
       3.     If upon review the Federal Public Defender should conclude that Baskin’s
              motion is frivolous, the Federal Public Defender may move to withdraw as
              counsel.
4.   The U.S. Probation and Pretrial Services Office is directed to investigate
     Baskin’s compassionate-release request and promptly file under seal a report
     on that investigation.
5.   The probation office is authorized to disclose Presentence Investigation
     Reports to the Federal Public Defender and the United States Attorney for
     the purpose of evaluating the motion. Baskin’s counsel shall provide the
     Presentence Investigation Report to any subsequently appointed or retained
     counsel. In accordance with the policy of the Federal Bureau of Prisons, no
     Presentence Investigation Report shall be provided to inmates.
6.   The government and Baskin’s counsel shall each file within ten days of the
     probation office filing its investigation report a brief addressing Baskin’s
     request for sentencing relief and provide any evidence necessary to the
     Court’s disposition of his motion. Absent an extension, the motion shall be
     deemed fully briefed and submitted as of that date.

     Dated this 10th day of May 2021.

                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        United States District Judge




                                   2
